2:19-cr-00348-DCN      Date Filed 08/05/21      Entry Number 116        Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

    UNITED STATES OF AMERICA,           )
                                        )               No. 2:19-cr-0348-DCN-1
                vs.                     )
                                        )                     ORDER
    ARNOLD GIBBS,                       )
                                        )
                      Defendant.        )
    ____________________________________)
           This matter is before the court on defendant Arnold Gibbs’s motion for

    compassionate release, ECF No. 106. For the reasons set forth below, the court denies

    the motion.

                                          I. BACKGROUND

           On August 4, 2020, Gibbs pleaded guilty to one count of felony possession of a

    firearm in violation of 18 U.S.C. § 922(g). ECF No. 89. On October 16, 2020, the court

    sentenced Gibbs to an imprisonment term of seventy months, to be followed by a three-

    year supervised release term. ECF No. 97. Gibbs was arrested on April 11, 2019 and has

    been in custody since that time. Accordingly, he has completed approximately 39% of

    his sentence, which he serves at FCI Williamsburg in Salters, South Carolina. On

    February 2, 2021, Gibbs, proceeding pro se, filed a motion for compassionate release

    pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF No. 106. On March 4, 2021, the

    government responded. ECF No. 108. On April 5, 2021, Gibbs’s court-appointed

    counsel supplemented his motion by way of a reply. ECF No. 114. On July 12, 2021,

    the court reached out to the parties by email to inquire whether Gibbs has received or had

    the opportunity to receive a COVID-19 vaccine. In response, the government presented




                                                1
2:19-cr-00348-DCN        Date Filed 08/05/21      Entry Number 116         Page 2 of 7




    medical records indicating that Gibbs was offered and refused the Moderna vaccine.

    ECF No. 115. The motion is now ripe for review.

                                         II. STANDARD

           Generally, a court “may or may not modify a term of imprisonment once it has

    been imposed.” 18 U.S.C. § 3582(c). Section 3582(c)(1)(A) provides an exception to

    this general rule where “extraordinary and compelling reasons warrant such a reduction.”

    Courts refer to requests under this section as motions for “compassionate release.”

    United States v. Norris, 458 F. Supp. 3d. 383, 385 (E.D.N.C. 2020). Prior to the First

    Step Act, Pub. L. No 115-391, 132 Stat. 5194 (2018), the law permitted only the Bureau

    of Prisons (“BOP”) to file motions for compassionate release. United States v. Dowdell,

    669 F. App’x 662 (4th Cir. 2016). Section 603 of the First Step Act amended

    § 3582(c)(1)(A)(i), authorizing defendants themselves to file requests for compassionate

    release with the sentencing court after exhausting all available administrative remedies.1

    United States v. Griggs, 462 F. Supp. 3d 610, 615 (D.S.C. 2020).

           The determination of whether “extraordinary and compelling circumstances”

    warrant relief is within the discretion of the district court. United States v. Beck, 425 F.

    Supp. 3d 573, 579 (M.D.N.C. 2019). The Fourth Circuit recently clarified that district

    courts are empowered to “consider any extraordinary and compelling reason for release

    that defendant might raise.” United States v. McCoy, 981 F.3d 271, 284 (4th Cir. 2020)

    (quoting United States v. Brooker, 976 F.3d 228, 230 (2d Cir. 2020)) (emphasis in

    original). If the court finds that such circumstances warrant a reduction in a defendant’s

    sentence, it must consider the factors set forth in § 3553(a) to determine whether such a



           1
               There is no dispute that Gibbs exhausted his available administrative remedies.
                                                  2
2:19-cr-00348-DCN       Date Filed 08/05/21      Entry Number 116        Page 3 of 7




    reduction is justified. 18 U.S.C. § 3582(c)(1)(A). A defendant seeking compassionate

    release “has the burden of establishing that such relief is warranted.” Griggs, 462 F.

    Supp. 3d at 615. Even after the changes to § 3582(c)(1)(A)(i) promulgated under the

    First Step Act, the burden remains “exceptionally high.” McCoy, 981 F.3d at 288.

                                       III. DISCUSSION

           A. Extraordinary and Compelling Circumstances

           Gibbs has not demonstrated that extraordinary and compelling reasons warrant a

    reduction of his sentence. Gibbs’s motion relies primarily on the increased risk presented

    by COVID-19 in light of his underlying health conditions. Gibbs has been diagnosed

    with Type 1 diabetes, which the CDC acknowledges “can make [one] more likely” to

    suffer severe COVID-19 symptoms in the event of infection. See “Certain Medical

    Conditions and Risk for Severe COVID-19 Illness,” Centers for Disease Control and

    Prevention, http://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

    people-with-medical-conditions.html (last visited August 4, 2021). However, courts have

    generally found that the increased risk to COVID-19 posed by Type 1 diabetes does not

    constitute an extraordinary and compelling reason justifying compassionate release. See

    United States v. Dougher, 2021 WL 765782, at *3 (E.D. Pa. Feb. 26, 2021) (finding that

    Type 1 Diabetes did not create an extraordinary and compelling circumstance); United

    States v. White, 2020 WL 5026875, at *3 (W.D. Va. Aug. 25, 2020), appeal dismissed,

    2020 WL 8771465 (4th Cir. Dec. 10, 2020) (same); United States v. Walton, 473 F.

    Supp. 3d 215, 218 (W.D.N.Y. 2020) (nothing that “there is limited evidence that Type 1

    diabetes causes an increased risk of serious illness from COVID-19”). While Gibbs’s

    condition imposes substantial dietary restrictions and requires consistent medical



                                                 3
2:19-cr-00348-DCN       Date Filed 08/05/21      Entry Number 116         Page 4 of 7




    attention, Gibbs indicates in his motion that the BOP provides him with the insulin his

    condition necessitates.

           Further, even if Gibbs does shoulder an increased risk of experiencing serious

    COVID-19 symptoms, his risk of becoming infected with the virus has significantly

    diminished. Gibbs is an inmate at FCI Williamsburg, where 954 inmates out of a total

    inmate population of 1,405—or ~68%—have been fully vaccinated. “COVID-19,”

    Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited July 15, 2021).

    FCI Williamsburg currently reports two active COVID-19 infections among its inmates

    and four among its staff. Id. As such, the BOP’s widespread vaccination efforts and the

    lack of active infections at FCI Williamsburg have significantly reduced Gibbs’s risk of

    infection.

           Notably, Gibbs recently had the opportunity to receive the Moderna vaccine but

    declined to accept it. ECF No. 115 at 151. Gibbs has not provided the court any

    evidence to suggest that he has a legitimate medical justification for refusing the vaccine.

    The Moderna vaccine has an efficacy of 94.1% at preventing COVID-19. See L.R.

    Baden, et al., Efficacy and Safety of the mRNA-1273 SARS-CoV-2 Vaccine, 384 NEW

    ENG. J. MED. 403, 403 (2021); United States v. Burks, 2021 WL 1394857, at *3

    (W.D.N.C. Apr. 13, 2021) (The Moderna vaccine was “approved by the FDA based on its

    conclusion that, in extensive testing, the vaccine reduced the rate of infection by

    approximately 95%, and was virtually entirely effective in preventing severe disease,

    including in participants with medical comorbidities associated with high risk of severe

    COVID-19.”) (citing FDA Decision Memorandum, Moderna - Dec. 18, 2020,

    https://www.fda.gov/media/144673/download). While it is true that a petitioner who



                                                 4
2:19-cr-00348-DCN       Date Filed 08/05/21      Entry Number 116         Page 5 of 7




    declines a COVID-19 vaccine is “within his rights to refuse any treatment he wishes to

    forego, he cannot simultaneously claim that he must be released because of the risk of

    complications while refusing a vaccine that could virtually eliminate that risk.” United

    States v. Jackson, 2021 WL 806366, at *1–2 (D. Minn. Mar. 3, 2021). As the Seventh

    Circuit recently opined:

           Vaccinated prisoners are not at greater risk of COVID-19 than other
           vaccinated persons. (A more cautious statement would be that published
           data do not establish or imply an incremental risk for prisoners—either a
           risk of contracting the disease after vaccination or a risk of a severe outcome
           if a vaccinated person does contract the disease.) And a prisoner who
           remains at elevated risk because he has declined to be vaccinated cannot
           plausibly characterize that risk as an “extraordinary and compelling”
           justification for release. The risk is self-incurred.

    United States v. Broadfield, 2021 WL 3076863, at *2 (7th Cir. July 21, 2021). For all

    these reasons, the court finds that Gibbs has failed to demonstrate that extraordinary and

    compelling circumstances justify his release.

            C. § 3553(a) Factors

           Even if Gibbs could demonstrate that his circumstances are extraordinary and

    compelling, the factors set forth in 18 U.S.C. § 3553(a) weigh against his release. In

    sentencing a defendant or, in this case, determining whether a reduction is justified,

    § 3553(a) requires a court to “impose a sentence sufficient, but not greater than

    necessary,” considering the following factors:

           (1) the nature and circumstances of the offense and the history and
           characteristics of the defendant;
           (2) the need for the sentence imposed--
                   (A) to reflect the seriousness of the offense, to promote respect for
                   the law, and to provide just punishment for the offense;
                   (B) to afford adequate deterrence to criminal conduct;
                   (C) to protect the public from further crimes of the defendant; and




                                                 5
2:19-cr-00348-DCN       Date Filed 08/05/21      Entry Number 116        Page 6 of 7




                   (D) to provide the defendant with needed educational or vocational
                   training, medical care, or other correctional treatment in the most
                   effective manner;
           (3) the kinds of sentences available;
           (4)the kinds of sentence and the sentencing range established for [the
           offense committed];
           [. . .]
           (5) any pertinent policy statement;
           [. . .]
           (6) the need to avoid unwarranted sentence disparities among defendants
           with similar records who have been found guilty of similar conduct; and
           (7) the need to provide restitution to any victims of the offense.

    18 U.S.C. § 3553(a).

           As previously stated, Gibbs was convicted of felony possession of a firearm in

    violation of 18 U.S.C. § 922(g). In addition to the instant conviction, Gibbs has a

    significant criminal history. He previously served a nine-year sentence for assault and

    battery with intent to kill. ECF No. 93 at ¶ 15. Gibbs also has three prior drug

    distribution convictions. Id. ¶¶ 16–18. Further, Gibbs’s criminal history reflects

    numerous probation and supervised release violations. Id. This pattern of criminal

    conduct demonstrates a disregard for the law. Additionally, Gibbs has served only 39%

    of his sentence. Where a defendant has served less than half of his sentence, courts

    generally find that the sentencing factors weigh against release. See United States v.

    Doty, 2020 WL 3440948, at *3 (S.D.W. Va. June 23, 2020) (“The vast majority of

    district courts have likewise declined to grant compassionate release motions where a

    defendant has served a small fraction of his or her sentence of incarceration.”) (collecting

    cases). Like those courts, the court here concludes that reducing Gibbs’s sentence would

    not provide adequate deterrence for criminal conduct, promote respect for the law, or

    provide just punishment. Accordingly, the court finds that the § 3553(a) factors weigh

    decidedly against compassionate release.

                                                 6
2:19-cr-00348-DCN     Date Filed 08/05/21     Entry Number 116       Page 7 of 7




                                    IV. CONCLUSION

           For the reasons set forth above, the court DENIES the motion for compassionate

    release.

           AND IT IS SO ORDERED.




                                       DAVID C. NORTON
                                       UNITED STATES DISTRICT JUDGE

    August 5, 2021
    Charleston, South Carolina




                                              7
